Memorandum Opinion
Defendant’s exceptions to a verdict for the plaintiff in the amount of $3,633.75 were reserved and transferred by the Trial Court, Gann, J. Subsequent to oral argument this court received a typewritten letter purportedly signed by the plaintiff. In substance this letter states that the claim of the plaintiff is false and he is “retracting” his suit against the defendant. On order of the court, counsel for the parties again appeared orally. They informed the court that neither had any knowledge of the authenticity of the letter and that plaintiff’s counsel had been unable to locate his client. The case is remanded to the trial court for such further hearing as it deems necessary to determine the authenticity and effect of the letter received by this court.

Remanded.